
	

113 S798 IS: Terminating Bailouts for Taxpayer Fairness Act of 2013
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 798
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Brown (for himself,
			 Mr. Vitter, Mr.
			 Kirk, and Mr. Sessions)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To address equity capital requirements for financial
		  institutions, bank holding companies, subsidiaries, and affiliates, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Terminating Bailouts for Taxpayer
			 Fairness Act of 2013 or the TBTF Act.
		2.Definitions
			(a)In
			 generalAs used in this Act—
				(1)the terms
			 affiliate, appropriate Federal banking agency,
			 Federal banking agency, foreign bank, and
			 insured depository institution have the same meanings as in
			 section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813);
				(2)the terms
			 bank holding company and subsidiary have the same
			 meanings as in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1841);
				(3)the term
			 Board means the Board of Governors of the Federal Reserve
			 System;
				(4)the term
			 Corporation means the Federal Deposit Insurance
			 Corporation;
				(5)the term
			 financial institution means an insured depository institution,
			 bank holding company, a savings and loan holding company, and a foreign bank
			 subject to the Bank Holding Company Act of 1956;
				(6)the term
			 nonbank financial company has the same meaning as in the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5311);
			 and
				(7)the term
			 savings and loan holding company has the same meaning as in
			 section 10 of the Home Owners’ Loan Act (10 U.S.C. 1467a), except that such
			 term does not include any savings and loan holding company described in section
			 10(c)(9)(C) of the Home Owners’ Loan Act (12 U.S.C. 1467a(c)(9)(C)).
				3.Equity capital
			 requirements
			(a)Equity capital
			 requirements for bank holding companies, subsidiaries, and affiliates
				(1)Equity capital
			 requirements
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the appropriate Federal banking agency, in consultation with the other
			 Federal banking agencies, shall, by rule, establish capital requirements for
			 the ratio of equity capital to total consolidated assets for all financial
			 institutions.
					(B)Limitations
						(i)In
			 generalIn no case may the requirements issued under this
			 subsection require any financial institution with more than $50,000,000,000 in
			 total consolidated assets to have a ratio of less than 8 percent of equity
			 capital to total consolidated assets.
						(ii)ComparabilityThe
			 equity capital requirement issued under this subsection for any financial
			 institution with $50,000,000,000 or less in total consolidated assets shall be
			 comparable to the requirements established by the appropriate Federal banking
			 agencies under the prompt corrective actions regulations implementing section
			 38 of the Federal Deposit Insurance Act (12 U.S.C. 1831o) and under the capital
			 adequacy regulations implementing section 5 of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1844), that were in effect as of May 1, 2013.
						(2)Capital
			 surcharge for the largest financial institutions
					(A)Study
			 required
						(i)In
			 generalThe Corporation shall study historical equity capital
			 ratios chosen by large depository institutions before the advent of the Federal
			 Reserve System, Federal deposit insurance, and the Federal income tax
			 encouraged depositories to favor more highly leveraged deposit and debt
			 funding.
						(ii)Report to
			 CongressNot later than 90 days after the date of enactment of
			 this Act, the Corporation shall issue a report to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives regarding the study conducted under
			 clause (i).
						(iii)Incorporation
			 of findingsThe Corporation, in consultation with the other
			 Federal banking agencies, shall structure the capital surcharge for financial
			 institutions with at least $500,000,000,000 in total consolidated assets, such
			 that the surcharge fully accounts for and offsets any distortion of capital
			 levels by the Government policies described in clause (i).
						(B)RulesNot
			 later than 1 year after the date of completion of the study required by
			 subparagraph (A), the appropriate Federal banking agency, in consultation with
			 the other Federal banking agencies, shall, by rule, establish equity capital
			 surcharges for each financial institution having at least $500,000,000,000 in
			 total consolidated assets.
					(C)Increases
			 authorizedCapital requirements established under this paragraph
			 may increase continuously as a percentage of total consolidated assets as the
			 total consolidated assets of a financial institution increase.
					(D)Required
			 amountThe surcharge imposed under the rules issued under this
			 paragraph shall require any financial institution having at least
			 $500,000,000,000 in total consolidated assets to have a ratio of not less than
			 15 percent of equity capital to total consolidated assets.
					(E)Anti-evasion
						(i)In
			 generalAny attempt by a financial institution to structure any
			 activity, transaction, or affiliation for the purpose or effect of evading or
			 attempting to evade the asset threshold that gives rise to the surcharge
			 provided in subparagraph (A) shall be considered a violation of the Federal
			 Deposit Insurance Act, section 24 of the Revised Statutes of the United States,
			 and the Bank Holding Company Act of 1956, as applicable to such financial
			 institution.
						(ii)Restricting
			 activitiesNotwithstanding any other provision of law, if the
			 Board, the Corporation, or the Comptroller of the Currency has reasonable cause
			 to believe that a financial institution or any affiliate thereof has engaged in
			 an activity, transaction, or affiliation in a manner that functions as an
			 evasion of the asset threshold that gives rise to the surcharge provided in
			 subparagraph (A) or otherwise violates such provision, the appropriate Federal
			 banking agency shall order, after due notice and opportunity for hearing, the
			 financial institution to restrict, restructure, or divest the offending
			 activities, transactions, or investments.
						(3)Effective
			 dateThe equity capital and surcharge rules issued under
			 paragraphs (1) and (2) shall apply with respect to each financial institution
			 not later than 5 years after the date on which final rules are published in the
			 Federal Register with respect to that financial institution.
				(4)Well-capitalized
			 status
					(A)Compliance with
			 other provisionsAny financial institution that meets the equity
			 capital requirements established under paragraph (1) or surcharge requirements
			 established under paragraph (2) shall be considered well capitalized for
			 purposes of—
						(i)section 38 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1831o); and
						(ii)the early
			 remediation requirements established pursuant to section 166 of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act (12 U.S.C. 5366).
						(B)Agency
			 actionsConsistent with this section, the appropriate Federal
			 banking agency, in consultation with the other Federal banking agencies, shall,
			 by regulation, establish the appropriate capital categories for financial
			 institutions under section 38 of the Federal Deposit Insurance Act (12 U.S.C.
			 1831o) and early remediation requirements established pursuant to section 166
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5366).
					(5)Enhanced
			 prudential standardsThe equity capital and surcharge rules
			 issued under paragraphs (1) and (2) shall be considered sufficient to satisfy
			 the risk-based capital requirements and leverage limits for purposes of section
			 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5365).
				(b)Equity capital
			 requirements for affiliates and subsidiaries of bank holding companies
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, notwithstanding any other provision of law applicable to insured
			 depository institutions, the Board (subject to section 5(c)(3) of the Bank
			 Holding Company Act of 1956 (12 U.S.C. 1844(c)(3)) and section 10(g) of the
			 Home Owners' Loan Act (12 U.S.C. 1467a(g))), the Corporation, and the
			 Comptroller of the Currency shall each promulgate regulations to establish
			 capital requirements for each affiliate and subsidiary of a financial
			 institution that are no less stringent than the equity capital requirements
			 established under subsection (a)(1) or surcharge requirements established under
			 subsection (a)(2).
				(2)LimitationParagraph
			 (1) and the regulations issued under paragraph (1) do not apply in the case of
			 any financial institution with less than $50,000,000,000 in total consolidated
			 assets.
				(3)Amendment to
			 bank holding company act of 1956Section 5(c)(5)(B) of the Bank
			 Holding Company Act of 1956 (12 U.S.C. 1844(c)(5)(B)) is amended—
					(A)by striking
			 clauses (i) and (v);
					(B)in clause (iv),
			 by striking ; or and inserting a period;
					(C)in clause (iii),
			 by inserting or after the semicolon; and
					(D)by redesignating
			 clauses (ii) through (iv) as clauses (i) through (iii), respectively.
					(4)Amendment to
			 the Home Owner's Loan ActThe Home Owner's Loan Act (15 U.S.C.
			 1461 et seq.) is amended—
					(A)in section 2 (12
			 U.S.C. 1462) by adding at the end the following:
						
							(12)Functionally
				regulated affiliateThe term functionally regulated
				affiliate means, with respect to a savings association, any affiliate of
				such savings association that is a company described in section 5(c)(5)(B) of
				the Bank Holding Company Act of 1956 (12 U.S.C.
				1844(c)(5)(B)).
							;
				and
					(B)in section 10(g)
			 (12 U.S.C. 1467a(g)) by adding at the end the following:
						
							(6)Capital for
				functionally regulated subsidiaries and functionally regulated
				affiliatesNotwithstanding section 3(b)(1) of the Terminating
				Bailouts for Taxpayer Fairness Act of 2013, the Board may not, by regulation,
				guideline, order, or otherwise, prescribe or impose any capital or capital
				adequacy rules, guidelines, standards, or requirements on any functionally
				regulated subsidiary of a savings and loan holding company or functionally
				regulated affiliate of a savings association that—
								(A)is not a
				depository institution; and
								(B)is—
									(i)in compliance
				with the applicable capital requirements of its Federal regulatory authority
				(including the Securities and Exchange Commission) or State insurance
				authority;
									(ii)properly
				registered as an investment adviser under the Investment Advisers Act of 1940,
				or with any State; or
									(iii)licensed as an
				insurance agent with the appropriate State insurance
				authority.
									.
					(c)Specific
			 elements of capital requirementsFor purposes of
			 calculating—
				(1)equity capital
			 requirements under this section, equity capital shall consist of tangible
			 common equity (defined as common stockholders’ equity less goodwill), deferred
			 tax assets, accumulated other comprehensive income, treasury stock, and
			 intangible assets plus retained earnings; and
				(2)total
			 consolidated assets under this section, derivative exposures shall
			 include—
					(A)the fair value of
			 the derivative exposures without recognizing the benefits of any netting
			 arrangement, unless—
						(i)the netting
			 arrangement is documented under a formal master netting agreement or other
			 formal arrangement with a derivatives clearing organization; and
						(ii)the financial
			 institution, as a matter of ongoing business practice, exchanges collateral on
			 a daily basis for the fulfillment of variation margin requirements on a net
			 basis, and fulfills all contractual payment requirements, including payments
			 for contract termination, on a net basis, with such net exchange of collateral
			 and payments encompassing all derivative exposures covered by the formal
			 arrangement; and
						(B)off-balance sheet
			 assets—
						(i)defined as any
			 assets in which the financial institution has guaranteed performance by another
			 party or provided a liquidity backstop should another party be unable to
			 perform under the contractual obligation; and
						(ii)excluding
			 commitments to lend, whereby certain provisions and or covenants exist that
			 limit the risk to the bank holding company with respect to future draws of
			 liquidity.
						(d)Risk-Based
			 capital requirements permitted
				(1)Rule of
			 constructionExcept as provided in paragraph (2), nothing in this
			 section shall be interpreted to prevent any appropriate Federal banking agency
			 from establishing supplemental risk-based capital requirements for any
			 financial institution with more than $20,000,000,000 in total consolidated
			 assets, or any affiliate or subsidiary of such institutions for the purpose of
			 measuring the relative risk of certain assets and preventing investment in
			 excessive amounts of riskier assets.
				(2)Limitation
					(A)Joint
			 determinationAn appropriate Federal banking agency may not
			 implement risk-based capital requirements with respect to a financial
			 institution with more than $20,000,000,000, unless all appropriate Federal
			 banking agencies agree that bank supervision is insufficient to prevent the
			 excessive concentration of riskier assets.
					(B)Report to
			 congressBefore proposing risk based capital rules described in
			 this subsection, the appropriate Federal banking agencies shall submit a joint
			 report to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives
			 detailing the deficiency in supervisory tools in preventing investment in
			 excessive amounts of riskier assets and how risk based capital will be used.
			 The appropriate Federal banking agencies may establish supplemental risk-based
			 capital requirements that do not replace the equity capital requirements
			 required by this Act not earlier than 90 days after the date of submission of
			 the report under this subparagraph.
					(e)Treatment of
			 basel III international accordThe Board, the Corporation, and
			 the Comptroller of the Currency shall be prohibited from any further
			 implementation of any rules of the Federal banking agencies regarding
			 Basel III: A Global Regulatory Framework for More Resilient Banks and
			 Banking Systems.
			4.Prohibition on
			 subsidy transfersSection 23A
			 of the Federal Reserve Act (12 U.S.C. 371c) is amended—
			(1)in subsection (a), by adding at the end the
			 following:
				
					(5)Prohibition on
				transactions by insured depository institutions with affiliates or
				subsidiaries
						(A)Affiliate
				transactions prohibitedExcept as provided in subparagraph (B),
				only an insured depository institution that is a member bank or an affiliate or
				subsidiary of a member bank may engage in a covered transaction with another
				affiliate or subsidiary that is not an insured depository institution.
						(B)ExceptionsNotwithstanding
				subparagraph (A), an insured depository institution that is not a member bank
				or an affiliate or subsidiary of a member bank may—
							(i)engage in lawful
				dividend payments to its holding company; or
							(ii)make sales of
				property or securities to, or accept infusions of capital or other
				distributions from, its parent holding company, consistent with section 38A of
				the Federal Deposit Insurance Act (12 U.S.C.
				1831p).
							;
				and
			(2)in subsection
			 (b)—
				(A)by redesignating
			 paragraphs (8) through (11) as paragraphs (9) through (12), respectively;
			 and
				(B)by inserting
			 after paragraph (7) the following:
					
						(8)the term
				member bank means a member bank having less than $50,000,000,000
				of total consolidated
				assets;
						.
				5.Limitation on
			 the Federal safety net
			(a)Prohibition
			 against government assistance to non-BanksExcept in connection
			 with the resolution of any insured depository institution or financial company
			 for which the Corporation has been appointed as receiver, no affiliate or
			 subsidiary of a financial institution, or affiliate of an insured depository
			 institution or nonbank financial institution may receive any assistance
			 through—
				(1)asset purchases
			 made by the United States Government, loans from the United States Government,
			 investments in debt or equity made by the United States Government, or capital
			 injections from the United States Government;
				(2)the Exchange
			 Stabilization Fund, as established under section 2 of the Gold Reserve Act of
			 1934;
				(3)the Deposit
			 Insurance Fund established under section 11(a)(4) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1821(a)(4));
				(4)the Board,
			 pursuant to its authority under section 10B, 13, or 13A of the Federal Reserve
			 Act (12 U.S.C. 347b, 342, and 343); or
				(5)the Board,
			 pursuant to its authority under the third paragraph of section 13 of the
			 Federal Reserve Act (12 U.S.C. 343).
				(b)Exclusion for
			 monetary policySubsection (a) shall not apply to transactions or
			 operations implementing monetary policy matters under the direction of the
			 Federal Open Market Committee or the Board of Governors of the Federal Reserve
			 System.
			(c)Lending to
			 systemically important financial market utilitiesSection 806 of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 6455)
			 is amended—
				(1)by striking
			 subsections (a) through (c); and
				(2)redesignating
			 subsections (d) and (e) as subsections (a) and (b), respectively.
				(d)Termination of
			 systemic risk exemptionSection 13(c)(4)(G) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1823(c)(4)) is amended—
				(1)by striking
			 subparagraph (G); and
				(2)by redesignating
			 subparagraph (H) as subparagraph (G).
				6.Relief for
			 community banks and small savings associations
			(a)Rural
			 definitionFor purposes of the rules of the Bureau of Consumer
			 Financial Protection (in this section referred to as the Bureau)
			 regarding qualified mortgages for purposes of section 129C(c)(2) of the Truth
			 in Lending Act, the definition of the term rural means any area
			 other than—
				(1)a city or town
			 that has a population of greater than 50,000 inhabitants; and
				(2)any urbanized
			 area contiguous and adjacent to a city or town described in paragraph
			 (1).
				(b)Securities
			 Exchange Act of 1934The Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended—
				(1)in section 12(g)
			 (15 U.S.C. 78l(g))—
					(A)in paragraph
			 (1)(B), by inserting after is a bank the following: , a
			 savings and loan holding company (as defined in section 10 of the Home Owners'
			 Loan Act),; and
					(B)in paragraph (4),
			 by inserting after case of a bank the following: , a
			 savings and loan holding company (as defined in section 10 of the Home Owners'
			 Loan Act),; and
					(2)in section 15(d),
			 by striking case of bank and inserting the following:
			 case of a bank, a savings and loan holding company (as defined in
			 section 10 of the Home Owners' Loan Act),.
				(c)Federal reserve
			 boardThe policy statement of the Board in the Small Bank Holding
			 Company Statement found at Part 225 of the appendix to title 12, Code of
			 Federal Regulations (or any successor thereto), shall apply to financial
			 institutions that are otherwise subject to that policy statement with
			 consolidated assets of more than $5,000,000,000.
			(d)Mutual holding
			 company dividend waiversNotwithstanding the rule of the Board
			 regarding Mutual Holding Company Dividend Waivers in section 239.63 of title
			 12, Code of Federal Regulations (or any successor thereto), grandfathered
			 mutual holding companies and all other mutual holding companies shall be
			 permitted to waive the receipt of dividends declared on the common stock of
			 their bank or mid-size holding companies.
			(e)Examination
			 ombudsman
				(1)In
			 generalThe Federal Financial Institutions Examination Council
			 Act of 1978 (12 U.S.C. 3301 et seq.) is amended by adding at the end the
			 following:
					
						1012.Office of
				Examination Ombudsman
							(a)EstablishmentThere
				is established in the Council an Office of Examination Ombudsman.
							(b)Head of
				OfficeThere is established the position of the Ombudsman, who
				shall serve as the head of the Office of Examination Ombudsman, and who shall
				be hired separately by the Council and shall be independent from any member
				agency of the Council.
							(c)StaffingThe
				Ombudsman is authorized to hire staff to support the activities of the Office
				of Examination Ombudsman.
							(d)DutiesThe
				Ombudsman shall—
								(1)receive and, at
				the Ombudsman's discretion, investigate complaints from financial institutions,
				their representatives, or another entity acting on behalf of such institutions,
				concerning examinations, examination practices, or examination reports;
								(2)hold meetings, at
				least once every 3 months and in locations designed to encourage participation
				from all sections of the United States, with financial institutions, their
				representatives, or another entity acting on behalf of such institutions, to
				discuss examination procedures, examination practices, or examination
				policies;
								(3)review
				examination procedures of the Federal financial institutions regulatory
				agencies to ensure that the written examination policies of those agencies are
				being followed in practice and adhere to the standards for consistency
				established by the Council;
								(4)conduct a
				continuing and regular program of examination quality assurance for all
				examination types conducted by the Federal financial institutions regulatory
				agencies;
								(5)process any
				supervisory appeal initiated under section 1015 or section 309(e) of the Riegle
				Community Development and Regulatory Improvement Act of 1994; and
								(6)report annually
				to the Committee on Financial Services of the House of Representatives, the
				Committee on Banking, Housing, and Urban Affairs of the Senate, and the
				Council, on the reviews carried out pursuant to paragraphs (3) and (4),
				including compliance with the requirements set forth in section 1012 regarding
				timeliness of examination reports, and the Council's recommendations for
				improvements in examination procedures, practices, and policies.
								(e)ConfidentialityThe
				Ombudsman shall keep confidential all meetings, discussions, and information
				provided by financial
				institutions.
							.
				(2)DefinitionSection
			 1003 of the Federal Financial Institutions Examination Council Act of 1978 (12
			 U.S.C. 3302) is amended—
					(A)in paragraph (2),
			 by striking and at the end;
					(B)in paragraph (3),
			 by adding and at the end; and
					(C)by adding at the
			 end the following:
						
							(4)the term
				Ombudsman means the Ombudsman established under section
				1012.
							.
					(f)Exception to
			 annual written privacy notice requirement under the gramm-Leach-Bliley
			 actSection 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is
			 amended by adding at the end the following:
				
					(f)Exception to
				annual written notice requirement
						(1)In
				generalA financial institution described in paragraph (2) shall
				not be required to provide an annual written disclosure under this section,
				until such time as the financial institution fails to comply with subparagraph
				(A), (B), or (C) of paragraph (1).
						(2)Covered
				institutionsParagraph (1) applies with respect to a financial
				institution that—
							(A)provides
				nonpublic personal information in accordance with the provisions of subsection
				(b)(2) or (e) of section 502 or regulations prescribed under section
				504(b);
							(B)has not changed
				its policies and practices with respect to disclosing nonpublic personal
				information from the policies and practices that were disclosed in the most
				recent disclosure sent to consumers in accordance with this section; and
							(C)otherwise
				provides customers access to such most recent disclosure in electronic or other
				form permitted by regulations prescribed under section
				504.
							.
			(g)Exemption from
			 small business data collectionSection 704B(h)(1) of the Equal
			 Credit Opportunity Act (15 U.S.C. 1691c–2(h)(1)) is amended by inserting
			 with more than $10,000,000,000 in total consolidated assets
			 after entity.
			(h)Dodd-FrankSection
			 171(b)(5)(C) of the Dodd-Frank Wall Street Reform and Consumer Protection Act
			 (12 U.S.C. 5371(b)(5)(C)) is amended by inserting before the period at the end
			 or savings and loan holding company with less than $500,000,000 in total
			 consolidated assets.
			
